   0:20-cv-02032-TMC-PJG           Date Filed 12/08/20      Entry Number 32       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Phillip Asher,                                   )         C/A No. 0:20-2032-TMC-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )
                                                 )                    ORDER
Clarence Edwards Bowers; Lexington               )
County; Kevin Jones; Jay Koon; Unknown           )
John/Jan Doe(s),                                 )
                                                 )
                              Defendants.        )
                                                 )

       This matter is currently before the assigned United States Magistrate Judge for a service of

process status review. Plaintiff Phillip Asher, who is self-represented, filed his Complaint on May

29, 2020. (ECF No. 1.) On July 29, 2020, the court issued an order authorizing service and

directing the Clerk of Court to issue the summonses and provide the plaintiff with the issued

summonses for service of process. (ECF No. 13 at 2.) As directed by the court’s order, the Clerk

of Court issued summonses pursuant to Federal Rule of Civil Procedure 4(b). (ECF Nos. 14-18.)

The plaintiff was specifically advised in the court’s order that, pursuant to Federal Rule of Civil

Procedure 4(m), he was responsible for service of process. (ECF No. 13 at 2.) The court also

advised the plaintiff that, pursuant to Federal Rule of Civil Procedure 4(m), service of process

must be effected on the defendant within 90 days. Review of the docket discloses that no proof of

service has been filed by the plaintiff as required under Federal Rule of Civil Procedure 4(l) with

regard to the defendants.1 Thus, it appears that Defendant Bowers has not been served with the




       1
          Although Defendants Lexington County, Jones, and Koon have filed an Answer, they
raise insufficient service of process as a defense.
                                            Page 1 of 2
   0:20-cv-02032-TMC-PJG           Date Filed 12/08/20      Entry Number 32        Page 2 of 2




Summons and Complaint, and it is it unclear if Defendants Lexington County, Jones, and Koon

have been properly served.

       Accordingly, the plaintiff is granted fourteen (14) days to respond in writing to this Order

and show good cause for his failure to effect service on Defendant Bowers in a timely manner and

to provide proof of service as to the remaining defendants. If the plaintiff does not respond within

the time permitted by this Order and demonstrate good cause, the court may recommend that this

case be dismissed pursuant to Rule 4(m).

       IT IS SO ORDERED.

                                              __________________________________________
December 8, 2020                              Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 2 of 2
